Exhibit 10.32


Brighthouse Services, LLC
Deferred Compensation Plan for Non-Management Directors
Effective as of December 1, 2019
1.
Establishment and Purpose. The Company hereby establishes the Plan, as set forth
in this document. The purpose of the Plan is to provide an opportunity for
non-employee directors of Brighthouse, the indirect parent of the Company, to
delay receipt of certain compensation until a later date, at which time payment
of the compensation will be made after adjustment for the simulated investment
experience of such compensation from the date of deferral. The Plan is unfunded
and will be administered in compliance with Legal Deferral Requirements.

2.
Definitions. Capitalized terms in this Plan, and their forms, shall have the
following meanings:

2.1
“Affiliate” shall mean any corporation, partnership, limited liability company,
trust or other entity which directly, or indirectly through one or more
intermediaries, controls, or is controlled by the Company.

2.2
“Board” or “Board of Directors” means the Board of Directors of Brighthouse.

2.3
“Brighthouse” shall mean Brighthouse Financial, Inc.

2.4
“Cash Portion” shall mean the portion of the Deferred Compensation Account that
corresponds to a Director’s cash fees that were deferred pursuant to a Deferral
Election.

2.5
“Change of Control” shall have the same meaning as in the Stock Compensation
Plan.

2.6
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.7
“Company” shall mean Brighthouse Services, LLC.

2.8
“Compensation” shall mean a Director’s cash fees and Restricted Stock Units,
Restricted Stock, or Brighthouse common stock paid for services as a member of
the Board.

2.9
“Deferral Election” shall mean a written document executed by the Director
specifying the Director’s instructions regarding the matters addressed by
Section 4 of this Plan.

2.10
“Deferred Compensation Account” shall mean a record-keeping account established
for the benefit of a Participant to which Compensation deferred by a






--------------------------------------------------------------------------------





Participant is credited in accordance with the terms of this Plan. The value of
each Deferred Compensation Account shall be adjusted as provided in this Plan.
2.11
“Director” shall mean a non-employee member of the Board.

2.12
“Investment Tracking” shall mean the adjustment of value to reflect simulated
investment performance of an Investment Tracking Fund or Brighthouse common
stock.

2.13
“Investment Tracking Funds” shall mean those funds and vehicles described in
Section 5 of this Plan.

2.14
“Legal Deferral Requirements” shall mean requirements under law to achieve
deferral of income taxation, including but not limited to Code Section 409A and
any regulations promulgated thereunder.

2.15
“Participant” shall mean each Director who has at any time deferred Compensation
by operation of a Deferral Election under this Plan and has a Deferred
Compensation Account in the Plan.

2.16
“Plan” shall mean this Brighthouse Services, LLC Deferred Compensation Plan for
Non-Management Directors.

2.17
“Plan Administrator” shall mean the Plan Administrator of the Brighthouse
Services, LLC Savings Plan and Trust, including any person to whom such office
has been delegated consistent with such plan.

2.18
“Reallocation Election” shall mean a written document executed by the
Participant specifying the Participant’s instructions regarding the matters
addressed by Section 5 of this Plan.

2.19
“Stock Compensation Plan” shall mean the Brighthouse Financial, Inc. 2017
Non-Management Director Stock Compensation Plan, as amended from time to time,
and any successor thereto.

2.20
“Stock Portion” shall mean the portion of the Deferred Compensation Account that
corresponds to a Director’s Restricted Stock Units, Restricted Stock, or
Brighthouse common stock that was deferred pursuant to a Deferral Election.

2.21
“Total Return” shall mean the change (plus or minus) in price or value, plus
dividends (if any) on a reinvested basis, during the applicable period, less any
management fees or other expenses applicable to the fund or investment serving
as the basis for Investment Tracking Fund, as determined by the Plan
Administrator in its discretion.

2.22
“Unforeseeable Emergency” shall mean severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the



2



--------------------------------------------------------------------------------





Participant or a dependent of the Participant, casualty loss of the
Participant’s property, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, in any case that is not or cannot be relieved by the Participant
through reimbursement or compensation by insurance or otherwise, liquidation of
the Participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship), and in any case solely to the extent consistent with
the grounds for action by the Plan Administrator under Section 9 of this Plan
consistent with Legal Deferral Requirements.
3.
Plan Administration.

3.1
The Plan Administrator shall administer the Plan.

3.2
The Plan Administrator may establish, amend, and rescind administrative rules
and regulations relating to the Plan, provide for conditions necessary or
advisable to protect the interest of the Company and its Affiliates, construe
all communications related to the Plan, and make all other determinations it
deems necessary or advisable for the administration and interpretation of the
Plan, which determinations need not be uniform for all Participants. The Plan
Administrator may conform any provision of this Plan to the extent such
provision is inconsistent with Legal Deferral Requirements.

3.3
Determinations, interpretations, and other actions made by the Plan
Administrator shall be final, binding, and conclusive for all purposes and upon
all individuals.

3.4
The Plan Administrator may prescribe forms as the sole and exclusive means for
Participants to take actions authorized or allowed under the Plan. The Plan
Administrator may issue communications to Directors and Participants as it deems
necessary or appropriate in connection with the Plan (including but not limited
to communications explaining the risks and potential benefits of the Investment
Tracking Funds and Brighthouse common stock). Subject to the provisions of
Sections 16 and 17 of this Plan, the Plan Administrator may, in its discretion,
adjust the value of Deferred Compensation Accounts on a basis other than as
prescribed in Deferral Elections or Reallocation Elections, including but not
limited to the use of Investment Tracking Funds other than those selected by the
Participant.

3.5
Except to the extent prohibited by law, communication by the Plan Administrator
(or its delegate) of any document or writing, including any document or writing
that must be executed by a party, may be in an electronic form of communication.

3.6
The Plan Administrator may appoint such agents, who may be officers or employees
of the Company, as it deems necessary or appropriate to assist it in
administering the Plan and may grant authority to such agents to execute
documents and take action on its behalf. The Plan Administrator may consult such



3



--------------------------------------------------------------------------------





legal counsel, consultants, or other professionals as it deems desirable and may
rely on any opinion received from any such professional or from its agent.
4.
Deferral Elections.

4.1
At such times as are determined by the Plan Administrator, each Director may
complete and submit to the Plan Administrator a Deferral Election applicable to
the Director’s Compensation payable for services performed in the following
calendar year. The Plan Administrator shall prescribe the form(s) of Deferral
Election. Any such Deferral Election shall remain in effect for Compensation
payable for services performed in subsequent calendar years until revoked or
modified by the Director. This means that the same deferral election in effect
for the first year a Director chooses to participate in the Plan (including the
percentage of cash or equity deferred) will be carried forward to each
subsequent calendar year unless revoked or modified by the Director within the
approved enrollment time frame. Consequently, after the initial election by a
Director the specific calendar year elected pursuant to Section 4.4 shall be
increased by one each subsequent calendar year following the initial Deferral
Election. The first such Deferral Election opportunity shall be offered in 2019
with respect to Compensation payable for services performed in 2020.

4.2
Notwithstanding Section 4.1, in the case of an individual who first becomes a
Director after this Plan becomes effective, such Director may complete and
submit to the Plan Administrator a Deferral Election applicable to the
Director’s Compensation payable for services performed after the Deferral
Election is made. Such a Deferral Election must be made no later than 30 days
after the date the individual becomes a Director and shall only apply to
compensation earned after the date the Deferral Election is made. Any such
Deferral Election shall remain in effect for Compensation payable for services
performed in subsequent calendar years until revoked or modified by the Director
as described in Section 4.1 above.

4.3
The Plan Administrator may offer a Participant the opportunity to indicate each
or any of the following, either separately or in combination, in a Deferral
Election:

(a)
    the percentage, in 10% increments from 10% to 100%, of the Director’s
Compensation that consists of cash fees that the Director wishes to defer into a
Deferred Compensation Account;

(b)
    the percentage, in 10% increments from 10% to 100%, of the Director’s
Compensation that consists of Restricted Stock Units, Restricted Stock, or
Brighthouse common stock that the Director wishes to defer into a Deferred
Compensation Account;

(c)
    the Investment Tracking Fund(s) that will be used to adjust the value of the
Cash Portion of the Participant’s Deferred Compensation Account;



4



--------------------------------------------------------------------------------





(d)
    the year in which the Participant wishes the payment of the Deferred
Compensation Account to begin;

(e)
    whether the Participant’s Deferred Compensation Account is to be paid in a
single lump sum or annual installments; and

(f)
    if the Participant’s Deferred Compensation Account is to be paid in annual
installments, the number (not to exceed fifteen (15)) of such installments.

4.4
With respect to Section 4.3(d), each Deferral Election shall indicate the year
in which the Director wishes to receive payment from a Deferred Compensation
Account by indicating a specific calendar year that is at least three calendar
years following the calendar year in which the Compensation subject to the
Deferral Election would have otherwise been earned. The Deferral Election made
under this Section 4.4 shall be binding and irrevocable and cannot be changed.

4.5
The Plan Administrator may, in its discretion, reject and/or reform any Deferral
Election, in whole or in part, due to (a) inconsistency of the Deferral Election
with this Plan; (b) inconsistency of the Deferral Election with compliance with
legal requirements; (c) inconsistency of the Deferral Election with Legal
Deferral Requirements; or (d) any other lawful basis.

4.6
A Deferral Election with respect to a Director’s Restricted Stock Units,
Restricted Stock, or Brighthouse common stock is an election to defer payment of
the equity compensation until the date specified in the Deferral Election. The
other terms and conditions of the applicable equity compensation, including
vesting and forfeiture provisions if applicable, shall continue to apply until
payment under the equity compensation would otherwise have been made under the
terms of the equity compensation. Any payment of Brighthouse common stock
pursuant to this Plan shall be made under the Stock Compensation Plan, under
which such shares are authorized to be paid.

4.7
For purposes of applicable determinations pursuant to Legal Deferral
Requirements, to the extent any Deferred Compensation Account is to be paid in
annual installments, such payments shall constitute a single payment.

5.
Cash Portion - Investment Tracking.

5.1
Except as provided in Section 3.4 of this Plan, the value of the Cash Portion of
each Participant’s Deferred Compensation Account shall be adjusted to reflect
the simulated investment performance on a Total Return basis using the
Investment Tracking Funds described in Section 5.2, on the same basis as if the
value of such Deferred Compensation Accounts had been invested in such
Investment Tracking Funds, for such period(s) of time determined under the Plan
until they are paid. To the extent permitted by the Plan Administrator, each
Participant may select from



5



--------------------------------------------------------------------------------





among the Investment Tracking Funds for purposes of such valuation in the
Participant’s Deferral Election and Reallocation Elections.
5.2
The Plan Administrator shall determine in its discretion any method(s) of
Investment Tracking that will be available from time to time. The methods of
Investment Tracking described in or determined under this Section 5.2 shall be
available for Deferral Elections and Reallocation Elections. To the extent the
methods of Investment Tracking are changed, or otherwise as the Plan
Administrator determines in its discretion, the Plan Administrator may require
the Participant to make an appropriate change in the Participant’s Investment
Tracking or may unilaterally impose a method of Investment Tracking.

5.3
Reallocation Elections.

5.3.1
The Participant may change the Investment Tracking Funds used to adjust either
(a) the value of new contributions to the Cash Portion of his/her Deferred
Compensation Account, from the date(s) Compensation is deferred rather than
paid; and/or (b) the value of the Participant’s existing Cash Portion of the
Deferred Compensation Account.

5.3.2
Unless the Plan Administrator determines otherwise, a Reallocation Election
shall be effective on the first business day after it is received by the Plan
Administrator.

6.
Stock Portion – Investment Tracking. The Stock Portion of each Participant’s
Deferred Compensation Account shall be treated as invested in Brighthouse common
stock. The Stock Portion of the Deferred Compensation Account will be credited
with dividend equivalents at the same time and in the same amounts as an actual
share of Brighthouse common stock is credited with dividends, and such dividend
equivalents will be treated as immediately reinvested in additional Brighthouse
common stock. A Participant will have no voting rights or other rights of a
shareholder with respect to the Stock Portion of the Deferred Compensation
Account. The Stock Portion of the Deferred Compensation Account will be subject
to adjustment to the same extent that equity compensation is adjusted in
accordance with Section 11.2 of the Stock Compensation Plan.

7.
Beneficiary Designation. The Plan Administrator shall prescribe the form by
which each Director and Participant may designate a beneficiary or beneficiaries
(who may be named contingently, and among whom payments received under this Plan
may be split as indicated by the individual) for purposes of receiving payment
from the Participant’s Deferred Compensation Account after the death of such
Participant. Each designation will be effective only upon its receipt by the
Plan Administrator during the life of the individual making the designation and
shall revoke all prior beneficiary designations by that individual related to
this Plan. If a Participant dies without a valid beneficiary designation, such
Participant’s Deferred Compensation Account will be paid as described in Section
8.6.



6



--------------------------------------------------------------------------------





8.
Payment of Deferred Compensation Accounts.

8.1
Cash Portion – Amount and Medium. Except as provided in Section 3.4 of this
Plan, the amount of payment(s) from the Cash Portion of each Deferred
Compensation Account shall reflect the value of such Cash Portion through the
last business day of the month preceding the date each payment from the Cash
Portion of the Deferred Compensation Account is payable, as adjusted for
Investment Tracking. If payment from the Cash Portion of the Deferred
Compensation Account is to be made in installments, then the amount of each
installment will be determined by dividing the value of the Cash Portion at the
time each payment is due by the remaining number of installments until the last
such installment payment is made. The form of payment of the Cash Portion of the
Deferred Compensation Accounts shall be cash.

8.2
Stock Portion – Amount and Medium. Payments from the Stock Portion of each
Deferred Compensation Account shall equal the number of shares held as
Investment Tracking on the date of payment, rounded down to the nearest whole
share. If payment from the Stock Portion of the Deferred Compensation Account is
to be made in installments, then the amount of each installment will be
determined by dividing the number of shares held as Investment Tracking on the
date of each payment by the remaining number of installments until the last such
installment payment is made, rounding down to the nearest whole share for each
payment. The form of payment of the Stock Portion of the Deferred Compensation
Accounts shall be Brighthouse common stock. Notwithstanding the foregoing, the
Plan Administrator may, in its sole discretion, determine to pay amounts held in
the Stock Portion of the Deferred Compensation Account in the form of cash, in
which case the value of the Stock Portion will be determined on the last day of
the month preceding the payment date and converted to cash which shall be
allocated to the Schwab Government Money Fund Tracking Fund. From that point
forward, the amount of payment will be determined in the same manner as the Cash
Portion of the Deferred Compensation Account as set forth in Section 8.1.

8.3
Timing and Form of Payments.

8.3.1
Distribution(s) from a Participant’s Deferred Compensation Account shall begin
upon the earlier of (a) May of the calendar year set forth in the Participant’s
Deferral Election or (b) within 60 days after the date on which the Participant
incurs a separation from service within the meaning of Section 409A of the Code.

8.3.2
Notwithstanding any of the other terms of this Section 8.3, to the extent any of
the Participant’s Deferred Compensation Account is payable pursuant to Sections
9 or 10, payment shall be made in a single lump sum.



7



--------------------------------------------------------------------------------





8.3.3
Payment(s) of a Participant’s Deferred Compensation Account shall be made in
accordance with the timing set forth in this Section 8.3, or at such other time
after any delays in payment required under Legal Deferral Requirements have
passed. In no event shall the Company, any Affiliate, or the Plan have any
liability to anyone on account of payment being made later than the date payable
due to administrative considerations or otherwise.

8.3.4
Notwithstanding any other terms of this Plan, no payment of any Deferred
Compensation Account shall be made at a time inconsistent with Legal Deferral
Requirements.

8.4
No Re-Deferrals. The timing for distribution of a Participant’s Deferred
Compensation Account set forth in Section 8.3 is not subject to change and no
re-deferral of such Deferred Compensation Account will be permitted.

8.5
To Whom Paid. Except as otherwise provided in this Plan, all payments of a
Participant’s Deferred Compensation Account will be made to the Participant.

8.6
Payments Upon Death. If a Participant dies on any date prior to the date all
required payments under the Plan have been made, all unpaid amounts in the
Participant’s Deferred Compensation Account shall be paid in a single lump sum
in cash or equity or both, based on the amounts in the Cash Portion and Stock
Portion of the Deferred Compensation Account and determined in the manner
specified in Sections 8.1 and 8.2 for lump sum distributions, to the beneficiary
designated by the Participant. Such payment will be made as soon as reasonably
practicable following notification to the Plan Administrator of a Participant’s
death, but in no event later than the end of the calendar year following the
calendar year of the Participant’s death. If the Participant’s designated
beneficiary has not survived the Participant, or the Participant has designated
no beneficiary for purposes of this Plan, such payment will be made to the
Participant’s estate.

8.7
Effect of Taxes. All tax liabilities arising out of deferrals under this Plan
shall be the sole obligation of the Participant or his/her beneficiary,
including but not limited to any tax liabilities arising out of Legal Deferral
Requirements. Although payments under this Plan will not generally be subject to
tax withholding, to the extent any payments are subject to tax or other
withholding, the Plan Administrator is authorized to withhold from such payments
to the extent required by law. Distributions of both the Cash Portion and Stock
Portion will generally be tax reported on IRS Form 1099-MISC as “non-employee
compensation” for the year of the distribution.

8.8
No Loans and Assignments. The Plan shall make no loan, including any loan on
account of any Deferred Compensation Account, to any Participant or any other
person nor permit any Deferred Compensation Account to serve as the basis or
security for any loan to any Participant or any other person. Except as provided
in Section 18, no Participant or any other person may sell, assign, transfer,
pledge,



8



--------------------------------------------------------------------------------





commute, or encumber any Deferred Compensation Account or any other rights under
this Plan.
8.9
Recovery of Overpayments. In the event any payments under the Plan are made on
account of a mistake of fact or law, the recipient shall return such payment or
overpayment to the Company as requested by the Company.

9.
Hardship Accommodations.

9.1
Upon the written request of a Director or Participant, the Plan Administrator
may, in its discretion and in light of any facts or considerations it deems
appropriate, find that the Director or Participant has suffered an Unforeseeable
Emergency. In light of such a finding, the Plan Administrator may, to the extent
the Plan Administrator determines necessary for the Director or Participant to
address the Unforeseeable Emergency, (a) suspend the deferral of receipt of
Compensation by the Director or Participant pursuant to a Deferral Election;
and/or (b) to the extent the Plan Administrator finds, in its discretion, that
such a suspension of deferral is insufficient to address the Participant’s
Unforeseeable Emergency, make payment of all or a portion of the Participant’s
Deferred Compensation Account. The Plan Administrator shall provide the Director
or Participant with written notice of its determinations in response to the
Director’s or Participant’s request. Notwithstanding any other provision of this
Section 9, if other funds are available to the Director or Participant, the
request under this Plan will not be considered.

9.2
The total amount of deferrals suspended or payment advanced shall not exceed the
amount necessary to satisfy the financial consequences of the Unforeseeable
Emergency plus any amounts necessary to pay any of the Participant’s federal,
state or local income taxes reasonably anticipated to result from such
distribution and shall not exceed the total value of the Participant’s Deferred
Compensation Account under the Plan. In determining the amount to be distributed
from the Plan on a finding of an Unforeseeable Emergency, the Plan Administrator
shall consider the availability of funds from other sources to satisfy the
Unforeseeable Emergency and shall offset those available amounts from the amount
distributed from this Plan. No accommodation pursuant to this Section 9 shall be
implemented in manner or at a time when prohibited or punishable by any
applicable Affiliate policy or law.

9.3
If the Director or Participant participates in any other deferred compensation
plan of the Company or an Affiliate, the Plan Administrator may coordinate the
operation of this Section 9 with the operation or similar provisions of any such
other plan, including but not limited to reducing the value of deferrals in
ascending order of the value of deferrals in each plan beginning with the plan
in which the individual’s deferrals have the lowest value.

9.4
To the extent that the value of the Participant’s Deferred Compensation Account
is reduced, the value tracked according to each Investment Tracking Fund and



9



--------------------------------------------------------------------------------





amount treated as invested in Brighthouse common stock shall be reduced
proportionate to the total value of the Deferred Compensation Account being
tracked in that Investment Tracking Fund and amount treated as invested in
Brighthouse common stock.
10.
Unilateral Payment Consistent with Law. In those circumstances permitted by law
consistent with Legal Deferral Requirements, the Plan Administrator may, in its
discretion, and regardless of the Participant’s wishes, pay a Participant the
value of the Participant’s Deferred Compensation Account in whole or in part. No
payment pursuant to this Section 10 shall be made in manner or at a time when
prohibited or punishable by any applicable law.

11.
Nature of Liability. All Deferred Compensation Accounts accrued under this Plan
are unsecured obligations of the Company and any successor thereto, and are
neither obligations, debts, nor liabilities of any other entity or party. This
Plan and the liabilities created hereunder are unfunded. Investment Tracking,
any other means for adjusting or communicating the value of Deferred
Compensation Accounts, and any communication or documentation regarding this
Plan or any Participant’s Deferred Compensation Account are for recordkeeping
purposes only and do not create any right, property, security, or interest in
any assets of the Company or any other patty. All Deferred Compensation Accounts
accrued under this Plan are subject to the claims of general creditors of the
Company or any Affiliate. Although the Plan is intended to be designed and
administered in complete accordance with Legal Deferral Requirements, in no
event shall the Company, any Affiliate, or the Plan have any liability to anyone
for any taxes, penalties, or other losses on account of the Plan or its
administration failing to comply with Legal Deferral Requirements.

12.
No Guarantee of Directorship; No Limitation on Company Action. Nothing in this
Plan shall interfere with or limit in any way the right of Brighthouse to
establish the terms and conditions of a Director’s services, including but not
limited to the Director’s compensation, or to terminate the services of a
Director, nor confer on any Director the right to continue as a Director.
Nothing in this Plan shall limit the right of the Company or Brighthouse to
establish any other compensation or benefit plan. No Deferred Compensation
Account shall be treated as compensation for purposes of a Participant’s right
under any other plan, policy, or program, except as stated or provided in such
plan, policy, or program. Nothing in this Plan shall be construed to limit,
impair, or otherwise affect the right of any entity to make adjustments,
reorganizations, or changes to its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets.

13.
Term of Plan. This Plan shall be effective with regard to Compensation payable
on and after January 1, 2020 and shall continue in effect unless and until it is
terminated pursuant to its terms. The Plan Administrator may solicit and receive
Deferral Elections prior to the dates this Plan and any amended and restated
terms and any amendment to the Plan are effective.



10



--------------------------------------------------------------------------------





14.
Governing Law. The Plan shall be governed by and construed in accordance with
North Carolina law, without regard to its conflict of laws principles.

15.
Entire Plan; Third Party Beneficiaries. This Plan document is the entire
expression of the Plan, and no other oral or written communication, other than
documents authorized under this Plan and fulfilling its express terms, shall
determine the terms of the Plan or the terms of any agreement between a Director
or Participant and an Affiliate with regard to the Plan or Deferred Compensation
Accounts. There are no third-party beneficiaries to this Plan, other than
Participants’ respective beneficiaries designated under the terms of this Plan.

16.
Amendment and Termination. To the extent permissible under law, including Legal
Deferral Requirements, the Plan Administrator may amend, modify, suspend, or
terminate this Plan at any time. Any such amendment or termination will not
reduce the amount in Deferred Compensation Accounts accrued under this Plan
prior to the execution of such amendment or termination.

17.
Limitations on Amendment After a Change of Control. Notwithstanding any other
provision of this Plan, no amendments can be made to this Plan after a Change of
Control that would, in any way, reduce the amount in Deferred Compensation
Accounts accrued under the Plan for any Participant as of the date the Change of
Control occurred. Amendments to Investment Tracking Funds under this Plan after
a Change of Control cannot eliminate all Investment Tracking Funds that have a
fixed rate of return. The adjustment to the value of the Participant’s Deferred
Compensation Account under any such fixed Investment Tracking Funds may not fall
below zero. Further, no amendments or modifications to the timing and form of
distributions available under this Plan can be made after a Change of Control
has occurred.

18.
Domestic Relations Orders. The Plan Administrator shall designate or otherwise
recognize the attachment of any portion of a Participant’s Deferred Compensation
Account in favor of the Participant’s spouse or former spouse to the extent such
action is mandated by the terms of a domestic relations order as defined in
Section 414(p) of the Code, and otherwise as determined by this Plan. The Plan
Administrator will distribute the portion so assigned in a lump sum to the
spouse or former spouse in the calendar year following the year in which the
order clearly specifies the amount to be assigned and any other terms necessary
to comply with such order and Legal Deferral Requirements.



11

